ROBERT L. CAMPBELL, Special Judge
(concurring in result).
I concur in the result reached in the principal opinion to the extent that this cause be reversed and remanded for failure of the trial court to make required findings of fact and conclusions of law under Rule 27.26. The trial court held an evidentiary hearing on appellant’s motion as required by Rule 27.26. No further evidentiary hearing is necessary, and this court should limit itself, “to a determination of whether the findings, conclusions and judgment of the trial court”, as finally determined by the trial court, “are clearly erroneous”. Rule 27.26(j).